                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

NISSAN NORTH AMERICA, INC.,                           )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )       Case No. 3:19-cv-00396
                                                      )       Judge Aleta A. Trauger
                                                      )
CONTINENTAL AUTOMOTIVE                                )
SYSTEMS, INC., CONTITECH NORTH                        )
AMERICA, INC., and CONTINENTAL                        )
TIRE THE AMERICAS, LLC,                               )
                                                      )
       Defendants.                                    )


                                 MEMORANDUM & ORDER

       Nissan North America, Inc. (“Nissan”) has filed a Motion to Amend Complaint (Docket

No. 35), to which ContiTech North America, Inc. (“ContiTech”), Continental Automotive

Systems, Inc. (“CAS”), and Continental Tire the Americas, LLC (“Continental Tire”) have filed a

Response (Docket No. 38), and Nissan has filed a Reply (Docket No. 39). For the reasons set out

herein, that motion will be granted in part and denied in part.

                                       I. BACKGROUND1

       Nissan manufactures cars, and the defendants manufacture parts for cars. (Docket No. 35-

1 ¶¶ 10–12.) At some point no later than July 29, 2002, Nissan and Continental Teves, Inc.

(“Continental Teves”), a predecessor of CAS, came to share a mutual desire to draft and finalize a

Master Purchase Agreement (“MPA”) that would govern sales of parts from Continental Teves to

Nissan. (Id. ¶ 12; Docket No. 38-4 at 2.) In the meantime, however, from 2002 until late October



1
  Except where otherwise indicated, the facts are taken from Nissan’s proposed Amended Complaint.
(Docket No. 35-1.)

                                                 1
2004, Nissan regularly purchased and used Continental Teves parts without the parties’ finalizing

an MPA. Nissan’s purchases during this time period appear, at least generally, to have been made

pursuant to written purchase orders. Nissan has apparently been able to locate some of those

purchase orders, from September 2003 through May 2004, related to Nissan’s purchase of braking

system components from Continental Teves. (Docket No. 35-1 ¶ 15.) According to Nissan, those

purchase orders set forth written Terms and Conditions, which included a provision stating that,

“[i]n addition to what is specified elsewhere on the document, Seller’s liability shall also

include . . . damage or cost arising from claims of personal injury or property damages caused

directly or indirectly by defective parts supplied by Seller.” (Id. ¶ 16.) The Terms and Conditions

stated that they “shall be construed and governed according to the laws of the State of Tennessee.”

(Id. ¶ 17.)

        On October 22, 2004, Nissan and the Continental companies finally entered into an MPA,

which refers to Continental Teves and other Continental companies collectively as the “Supplier.”

(Id. ¶ 19; see Docket No. 1-1 at 22.) The MPA stated that it “shall be governed by and construed

in accordance with the laws of the state of Tennessee.” (Id. ¶ 21.) The MPA included the following

indemnity provision:

        In addition to what is specified elsewhere in this Agreement, Supplier shall
        indemnify and hold harmless Nissan and its dealers (to the extent indemnified by
        Nissan or Nissan Affiliates), its Affiliates and their dealers (to the extent
        indemnified by Nissan or Nissan Affiliates), and their respective officers[,]
        directors and employees (the “Nissan Indemnified Parties”), in full against all loss,
        liability, damages, costs and all expenses, including attorney fees and expert fees,
        arising out of claims or lawsuits for personal injury, property damage or economic
        damage alleging:

               (1) defects in design (to the extent that supplier has furnished the design),
               warnings (to the extent that Supplier has furnished the warnings), materials,
               workmanship and performance . . . .

(Id. ¶ 24.)

                                                 2
       One of the products that Continental Teves had been providing to Nissan was a “Delta

Stroke Sensor,” or “DSS,” that was used in the brake system of the 2004 Nissan Infiniti QX56.

Continental shipped some number of Delta Stroke Sensors to Nissan, which installed them and

released the cars for sale to the general public. According to Nissan, the Continental companies

began shipping the DSS to Nissan before the MPA was finalized and continued providing Nissan

with the DSS after the signing of the MPA. (Id. ¶ 23.)

       In June and November 2011, Nissan was sued by putative class action plaintiffs in,

respectively, the U.S. District Court for the Northern District of California and the Circuit Court

of Miller County, Arkansas. The California-based case is known by the parties as the “Banks

Action,” and the Arkansas-based case is known as the “West Action,” after the surnames of the

cases’ respective plaintiffs. (Id. ¶¶ 25–26.) The plaintiffs in both cases alleged that the braking

system of the 2004 Infiniti QX56 had been defective, leading to a loss in braking power. Central

to those allegations were alleged defects with the DSS. (Id. ¶ 27.) Nissan requested that the

Continental companies defend and indemnify Nissan in the lawsuits. The Continental companies

agreed to do so and funded the defense and settlement costs of the Banks and West Actions, which

are now resolved. (Id. ¶ 32.)

       Later, Nissan and CAS were named as defendants in three consolidated non-class action

cases involving the wrongful deaths of Saida Mendez-Bernadino and her two children in a 2012

automobile collision involving a 2004 Infiniti QX56. (Id. ¶ 34; Docket No. 38-2 ¶ 1.) The parties

refer to that lawsuit as the “Bernadino Lawsuit” and refer to the specific 2004 Infiniti QX56

involved as the “Subject Vehicle.” (Docket No. 35-1 ¶¶ 34–35.) The plaintiffs in the Bernadino

Lawsuit alleged that the fatal collision had been caused by the Subject Vehicle’s DSS. (Id. ¶ 36.)




                                                3
       Unlike in the West and Banks Actions, the Continental companies refused to defend or

indemnify Nissan with regard to Nissan’s portion of the Bernadino claims, and, shortly before the

case went to trial, CAS settled the claims against it. (Id. ¶ 42.) Nissan went to trial, where a jury

found that the defective DSS had been a substantial factor in the collision. The jury awarded

judgment against Nissan for slightly less than $25 million. (Id. ¶ 43.) The Continental companies

have taken the position that they do not have an indemnification obligation to Nissan with regard

to the Bernadino Lawsuit because the Subject Vehicle was assembled and shipped before Nissan

and the suppliers entered into the MPA. (Id. ¶ 51.)

       On April 5, 2019, Nissan sued the defendants in Rutherford County, Tennessee Circuit

Court, seeking indemnification for its liability in the Bernandino Lawsuit. (Docket No. 1-1 at 7.)

On May 14, 2019, Continental filed a Notice of Removal in this court. (Docket No. 1.) Nissan

initially contested removal on the ground that Continental had waived its removal rights (Docket

No. 17), but it ultimately withdrew its remand request “in order to avoid unnecessary delay in the

adjudication of the merits of Nissan’s claims.” (Docket No. 30 ¶ 2.)

       On September 4, 2019, Nissan filed its Motion to Amend Complaint, seeking leave to

amend its Complaint in four ways:

       1. To allege additional facts regarding the parties’ course of dealing before and after the

           finalization of the MPA;

       2. To attach purchase orders and other documents mentioned in its pleadings;

       3. To allege that Nissan’s insurer, Sompo Japan Nipponkoa Insurance Inc. (“Sompo”),

           which would have subrogation rights with regard to any recovery by Nissan, ratifies

           and agrees to be bound by Nissan’s prosecution of this litigation; and

       4. To add common law claims for indemnity and contribution.



                                                 4
(Docket No. 35 at 1.) The defendants oppose the motion, except with regard to the addition of facts

related to Sompo’s ratification of Nissan’s actions, on which the defendants take no position.

(Docket No. 38.)

                                     II. LEGAL STANDARD

       Federal Rule of Civil Procedure 15(a) governs amending pleadings before trial. A party

may amend a pleading once as a matter of course either (a) within twenty-one days after serving

it, or (b) if the pleading is one to which a responsive pleading is required, within twenty-one days

after service of a responsive pleading or twenty-one days after service of a motion under Rule

12(b), (e) or (f), whichever is earlier. Fed. R. Civ. P. 15(a)(1). In all other cases, a party may only

amend a pleading by obtaining the opposing party’s written consent or receiving leave of court.

Fed. R. Civ. P. 15(a)(2). Where it is requested, the court should “freely” give leave when justice

so requires. Foman v. Davis, 371 U.S. 178, 182 (1962).

       A motion to amend, however, may be denied where there is “undue delay, bad faith or

dilatory motive on the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of allowance of the

amendment, [or] futility of amendment.” Riverview Health Inst. LLC v. Med. Mut. of Ohio, 601

F.3d 505, 520 (6th Cir. 2010) (quoting Foman, 371 U.S. at 182) (emphasis omitted). “A proposed

amendment is futile if the amendment could not withstand a Rule 12(b)(6) motion to dismiss.”

Rose v. Hartford Underwriters Ins. Co., 203 F.3d 417, 420 (6th Cir. 2000) (citing Thiokol Corp.

v. Dep’t of Treasury, 987 F.2d 376, 382–83 (6th Cir. 1993)).

                                           III. ANALYSIS

       The defendants have not identified any bad faith or undue delay related to Nissan’s motion.

Moreover, given the early stage of this litigation, there is little reason to expect that the defendants


                                                   5
would experience significant prejudice if the motion were granted. The defendants argue, rather,

that Nissan’s proposed amendments should be rejected as futile for three reasons: (1) Nissan has

failed to plead its allegations with the level of specificity required by Fed. R. Civ. P. 8; (2) Nissan’s

indemnity claim is barred by Tennessee or California law, whichever one applies; and (3)

contribution is unavailable as a form of recovery in a breach of contract action.

        A. Failure to Plead with Specificity

                1. Group Pleading.

        The defendants first argue that Nissan has failed to plead its allegations with sufficient

specificity because the Amended Complaint, throughout its allegations, refers to the Continental

companies as a collective entity, without identifying specific grounds for liability with regard to

each defendant. Nissan responds that the defendants or their predecessor entities referred to

themselves in the same collective manner in the MPA and that the Amended Complaint is

expressly seeking to obtain indemnification on the terms contemplated by the MPA.

        The defendants are correct that so-called “group pleading” of defendants, without

differentiating between them in terms of individual culpable conduct, can sometimes result in a

lack of clarity. The practice is particularly frowned upon in cases that are subject to a heightened

pleading standard under Fed. R. Civ. P. 9(b). See Hoover v. Langston Equip. Assocs., Inc., 958

F.2d 742, 745 (6th Cir. 1992) (affirming district court’s conclusion that plaintiffs had failed to

satisfy the Rule 9(b) particularity requirement because the plaintiffs “had not alleged with

specificity who had made particular misrepresentations and when they were made but rather . . .

had articulated general averments of fraud attributed to ‘the defendants’”); but see In re Nat’l

Prescription Opiate Litig., No. 1:17-MD-2804, 2019 WL 3737023, at *3 (N.D. Ohio June 13,

2019) (finding that Rule 9(b) particularity requirement was met, despite group pleading, because



                                                   6
requiring duplicative individual averments was unnecessary). Nissan’s allegations, however, are

not subject to Rule 9(b), only to Rule 8’s requirement that a plaintiff set forth facts “with sufficient

specificity to state a claim for relief that is plausible on its face.” Bedford v. Michigan, 722 F.

App’x 515, 517 (6th Cir. 2018) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009)).

       At least with regard to some types of allegation, there is a point at which indiscriminately

lumping defendants together will cause a Complaint to fail even Rule 8’s comparatively lenient

standard. See Colson v. City of Alcoa, Tenn., No. 3:16-CV-377, 2017 WL 1730911, at *4 (E.D.

Tenn. May 2, 2017) (collecting cases). There is, however, no categorical rule against describing

defendants—particularly affiliated corporate defendants with a history of acting in concert—by

using collective language, if doing so is appropriate in the context of a particular case. Indeed, it

is common for plaintiffs, who often lack information about the internal division of responsibilities

in corporate families, to name several affiliated corporate defendants collectively, with the

expectation that their understanding of the corporate family will be enhanced in discovery.

       The court does not find the plaintiffs’ decision to plead liability collectively to be inherently

fatal to their proposed Amended Complaint, especially given that the collective responsibility of

the Continental companies is contemplated by the MPA itself. With regard to Nissan’s theories of

liability that arise from duties outside the four corners of the MPA, Nissan is acting within ordinary

practice by identifying the corporate entities that are reasonably likely, based on its understanding,

to be appropriate defendants. It might turn out, after discovery, that some grounds for recovery

apply to one defendant but not others. At the pleading stage, however, Nissan is not required to

foresee how that issue will be resolved.




                                                   7
        2. Identification of Specific Indemnity Provision

        The defendants argue next that Nissan has failed to plead its allegations with specificity

because it has failed to identify the specific indemnity provision on which it relies. This argument

fails. Nissan provides two potential written contractual foundations for an indemnity obligation on

behalf of the Continental companies: first, the indemnity provision of the MPA itself; and then, if

the court holds that the MPA does not apply, the indemnity provision of Nissan’s purchase order

Terms and Conditions. (Docket No. 35-1 ¶ 38.) Reading somewhat between the lines, the

defendants’ argument is not really about specificity of pleading, but about Nissan’s potential

inability to provide facts in support of its claims. Specifically, it appears that Nissan has been either

unable to locate or unwilling, so far, to produce a copy of the purchase order, including Terms and

Conditions, for the specific DSS that was placed in the Subject Vehicle. Any factual issue

regarding the purchase order or lack thereof, however, is not appropriate for consideration under

Rule 8. On the face of its Amended Complaint, Nissan argues that it can establish, factually, that

the parties’ course of dealing contemplated indemnity under the MPA’s terms for the relevant DSS

device or, in the alternative, that it can establish that the sale of that device was governed by the

Terms and Conditions. Those allegations are sufficient to satisfy Rule 8.

        3. Elements of Indemnity and Contribution Claims

        Finally, the defendants argue that Nissan’s pleading of its new causes of action does not

satisfy Rule 8 because Nissan has failed to state the elements of a common-law indemnity or

contribution claim. The defendants characterize this argument as distinct from their substantive

legal arguments for why those two claims should fail as a matter of law, which the court will

discuss in more detail hereafter. Purely on the issue of specificity in pleading, however, the

defendants’ argument again fails. “The Federal Rules of Civil Procedure simply do not require any



                                                   8
magic words or recitations to be made in a complaint . . . . The court’s duty is to look to the facts

and grant the necessary relief as justice requires—not to demand that certain citations or phrases

are used.” Knapp v. City of Columbus, 93 F. App’x 718, 720 (6th Cir. 2004). While Nissan’s

description of its new claims in the Amended Complaint is brief, that description is preceded by a

significantly more detailed discussion of the underlying facts, agreements, and litigation leading

up to this case. The court, accordingly, will not find that the amendment would be futile on Rule

8 grounds.

       B. Indemnity Claim—Choice of Law and Viability

       The defendants argue next that Nissan’s common law implied indemnity claim would fail

as a matter of law, under either California law (which the defendants argue should apply) or

Tennessee law (which Nissan argues should apply). When a federal court hears a diversity action,

the law of the forum state, including choice-of-law rules, applies. Montgomery v. Wyeth, 580 F.3d

455, 459 (6th Cir. 2009); Menuskin v. Williams, 145 F.3d 755, 761 (6th Cir. 1998). The court,

accordingly, must follow Tennessee’s choice-of-law rules in determining which state’s law should

govern Nissan’s claim.

       The defendants argue that, “for questions of choice of law for indemnity and contribution,

the law applying to the underlying tort action applies, not the law of a party’s chosen forum.”

(Docket No. 38 at 10.) The only two cases that the defendants cite for that proposition, however,

are Sixth Circuit cases applying Michigan choice-of-law principles. See In re Air Crash Disaster,

86 F.3d 498, 541–43 (6th Cir. 1996); Gen. Motors Corp. v. Nat’l Auto Radiator Mfg. Co., 694.

F2d 1050, 1053 (6th Cir. 1982). Cases considering indemnity rights under Tennessee’s choice-of-

law rules do not appear to have recognized that proposition, but have, instead, applied ordinary

choice-of-law principles with regard to indemnity claims. See, e.g., Duncan-Williams, Inc. v.



                                                 9
Capstone Dev., LLC, 908 F. Supp. 2d 898, 906 (W.D. Tenn. 2012); Safeco Ins. Co. of Am. v.

Criterion Inv. Corp., 732 F. Supp. 834, 841 (E.D. Tenn. 1989). The court, accordingly, will

consider this claim under Tennessee’s ordinary rules for choice-of-law determinations.

       In order to determine which state’s laws apply to this claim, it is necessary, first, to

determine what exactly the claim is. Although the proposed Amended Complaint refers to this

theory of recovery only as “common law indemnity,” Nissan has clarified in its briefing that what

it means to plead is “essentially an indemnity claim based upon an implied contract.” (Docket No.

39 at 4.) This clarification is necessary, in part, because, as the defendants have correctly pointed

out, Tennessee’s adoption of comparative fault for tortfeasors resulted in the elimination of some

forms of indemnity between tortfeasors under the common law. See Owens v. Truckstops of Am.,

915 S.W.2d 420, 434 (Tenn. 1996). However, Tennessee law recognizes that, even if there is no

written contract governing a specific transaction, an implied-in-fact contract can “arise under

circumstances which, according to the ordinary course of dealing and common

understanding . . . show a mutual intention to contract.” Metro. Gov’t of Nashville & Davidson

Cty. v. Cigna Healthcare of Tenn., Inc., 195 S.W.3d 28, 32 (Tenn. Ct. App. 2005) (quoting

Weatherly v. Am. Agric. Chem. Co., 65 S.W.2d 592, 598 (Tenn. Ct. App. 1933))). Viewed in the

light of Nissan’s clarification, this is simply another contract claim pleaded in the alternative, based

on an implied contract governing the sale of the Subject Vehicle’s DSS component, to be

considered only if the court holds that neither the MPA nor the purchase order Terms and

Conditions applies.

       Tennessee follows the law of lex loci contractus in contract disputes. See Vantage Tech. v.

Cross, 17 S.W. 3d 637, 650 (Tenn. Ct. App. 1999). Under lex loci contractus, “a contract is

presumed to be governed by the law of the jurisdiction in which it was executed absent a contrary



                                                  10
intent.” Vantage Tech., 17 S.W. 3d at 637 (citing Ohio Cas. Ins. Co. v. Travelers Indem. Co., 493

S.W.2d 465, 467 (Tenn. 1973)). Nissan argues that this rule would call for Tennessee law to apply

to the implied contract between it and the Continental companies. Although the court currently

lacks the factual record to reach a definitive conclusion with regard to where any such implied

contract would have been formed, the court cannot say, at this point in time, that the argument is

futile. Moreover, if Tennessee law applies, then Nissan has pleaded a viable theory of recovery, at

least as long as one takes into account Nissan’s clarification that it is referring to implied

contractual indemnity, and not some other common law theory of recovery.

       The defendants identify two grounds based on which, they argue, the court should reject

Nissan’s implied contract argument. First, the defendants cite the principle that “[a] contract cannot

be implied . . . where a valid contract exists on the same subject matter.” Jaffe v. Bolton, 817

S.W.2d 19, 26 (Tenn. Ct. App. 1991) (citing Taillie v. Chedester, 600 S.W.2d 732 (Tenn. Ct. App.

1980)). But the defendants cannot have it both ways; they cannot base their defense on Nissan’s

inability to establish a written contract governing the relevant transaction, then deny the possibility

that an implied contract existed in its place. The factual question of what agreements existed

regarding the Subject Vehicle’s DSS component cannot be resolved at this stage, and the plaintiffs

are entitled to plead alternative theories of the case, including the theory that there was an implied

contract but no directly applicable written one.

       Second, the defendants argue that Nissan is barred from seeking indemnity because it was

a tortfeasor in the underlying product liability action, and Tennessee does not permit implied

indemnity when the plaintiff and defendant were both at fault in the underlying injury. See Time

& Sec. Mgmt., Inc. v. Pittway Corp., 422 F. Supp. 2d 907, 916 (W.D. Tenn. 2006). However, the

principle that the defendants are citing, insofar as it is an accurate statement of Tennessee law,



                                                   11
applies only in cases where there is no implied contractual indemnity based on conduct, and

indemnity is found “impliedly from the parties’ relationship” alone. Med. Protective Co. v. Bolick,

No. 2:15-CV-322, 2016 WL 5172282, at *4 (E.D. Tenn. Sept. 19, 2016) (emphasis added); see

Pittway, 422 F. Supp. 2d at 916 (basing holding on fact that “there was no contractual relationship

between the parties”).

       As Nissan has clarified, its claim is based on an alleged contractual right, not merely a right

inferred from the parties’ relationship. Specifically, Nissan argues that the Continental companies

and Nissan had engaged in an established course of dealing that incorporated indemnification

terms that were mentioned in numerous written contracts, most notably Nissan purchase orders.

Nissan argues that those terms, impliedly through the parties’ course of dealing, applied to the

transaction relevant to this case even if, for some reason, Nissan’s Terms and Conditions were not

attached to the specific purchase order that was used in this instance. See Shipley v. Sofco Erectors,

Inc., No. C.A. 743, 1988 WL 48618, at *6 (Tenn. Ct. App. May 16, 1988) (“[W]e believe the

course of dealing of the parties as to the prior two lease agreements, which contained the same

indemnity language, demonstrates an intent to lease the crane in question under the same

terms . . . .”). Because Nissan’s indemnity claim is contractual in nature, it is not categorically

barred by the rule cited by the defendants.

       The court, accordingly, will allow Nissan to amend its complaint in this regard, although

the court will also require Nissan to provide an updated version of the Amended Complaint that

reflects the nature of this claim. Specifically, Nissan must revise its Amended Complaint to reflect

that its claim rests on an implied contractual duty.




                                                 12
       C. Contribution in a Breach of Contract Case

       It is not clear, from Nissan’s Reply, whether Nissan still takes the position that its mention

of “contribution” in its Amended Complaint has any legal significance. The Reply only discusses

contribution as part of a combined “implied-indemnity-or-contribution” claim, which, Nissan has

clarified, is, in fact, “essentially” just a claim for indemnity under an implied contract. (Docket

No. 39 at 4.) Insofar as contribution is being offered as an independent ground for recovery,

however, the defendants appear correct that such an amendment would be futile. “No Tennessee

court has allowed . . . a contribution claim . . . where the only underlying cause of action is for

breach of contract.” AutoZone, Inc. v. Glidden Co., 737 F. Supp. 2d 936, 947 (W.D. Tenn. 2010).

The right of contribution, where it applies, exists between joint tortfeasors based on proportionate

liability. See Tenn. Code Ann. § 29-11-102(a)–(b) (setting forth general provisions of the Uniform

Contribution Among Tort-Feasors Act). However, “[w]here one tort-feasor is entitled to indemnity

from another, the right of the indemnity obligee is for indemnity and not contribution.” Tenn. Code

Ann. § 29-11-102(f). This case, by Nissan’s own characterization, is about contractual indemnity

rights. Accordingly, the court will require Nissan, as part of its clarification of the basis of its

claims, to delete its claim for contribution.

                                          CONCLUSION

       For the foregoing reasons, Nissan’s Motion to Amend Complaint (Docket No. 35) is hereby

GRANTED in part and DENIED in part. Nissan is ORDERED to file an Amended Complaint

consistent with this Memorandum and Order within seven days. Specifically, the Amended

Complaint shall reflect the allegations of the proposed Amended Complaint (Docket No. 35-1)

except that (1) it shall include all of the proposed exhibits as appropriately filed attachments, (2)

paragraph 48 shall be revised to reflect that Nissan is pleading a claim for indemnity under an



                                                 13
implied contract, and (3) paragraph 48 should not contain a claim for contribution. The initial case

management conference previously scheduled for August 26, 2019 is hereby RESET for

November 4, 2019 at 4:00.

       It is so ORDERED.

                                                             ______________________________
                                                             ALETA A. TRAUGER
                                                             United States District Judge




                                                14
